         Case 1:19-cv-10587-DPW Document 9 Filed 04/04/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                                                CIVIL ACTION
                                                                NO: 19-10587-DPW
IN RE: COMPLAINT OF
ATLANTIC CAPES FISHERIES, INC.,
OLD TESTAMENT FISHERIES, LLC, AS OWNER
AND OWNER PRO HAC VICE OF F/V SEA STAR,
FOR EXONERATION FROM OR LIMITATION OF
LIABILITY

                          ORDER PROVISIONALLY APPROVING
                           APPRAISER’S REPORT OF VALUE


        Upon consideration of the prayer in the Complaint in the above captioned matter,

due appraisal was made to determine the value of the Plaintiffs’ interest in the F/V SEA

STAR (USCG NO. 599098) at the conclusion of the voyage on February 14, 2018, as set forth

in its Complaint, it is now, to wit:

        ORDERED AND DECREED that the Appraiser’s Report states that the F/V SEA

STAR, which consists of only its remaining immersion suits, has a FAIR MARKET VALUE

of $1,500.00, and the value of PENDING FREIGHT was $0.00.




                                                By the Court,
                                                  /s/ Barbara I. Beatty
                                                ____________________
                                                 Deputy Clerk
